                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

HAROLD FERGUSON                                                              PLAINTIFF

V.                             CASE NO. 3:18-CV-242-BD

ANDREW SAUL, Commissioner,
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                         ORDER

        Plaintiff Harold Ferguson has moved for an award of attorney’s fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412. (Docket entry #20) He seeks fees and

expenses in the amount of $4,881.07 (Id.) The Commissioner does not contest the

attorney and paralegal hours expended, the requested hourly rates, or the amount of

expenses. (#22)

        Because there is no objection to granting attorney’s fees and expenses, Mr.

Ferguson’s motion (#20) is GRANTED, and the Commissioner is directed to pay the total

sum of $4,881.07 in fees and expenses, subject to offset if he has outstanding government

debt.

        IT IS SO ORDERED, this 20th day of February, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
